DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election with traverse filed 4/20/2020. Applicant elected Group I drawn to claims 75, 77-81, 83-92, 94 and 95 drawn to a method of producing pharmaceutical composition comprising an isoform-specific TGFbeta1 inhibitor. Applicants request that the office rejoin claim 93 drawn to pharmaceutical composition because the WO2014182676 reference does not recite the instant invention as previously asserted by the Office. Applicants’ arguments are deemed persuasive and thus rejoined. In addition, Applicants on 2/11/21 elected tumor animal model without traverse. Therefore, claims 75, 77-81, 83, 84, 86-92, 94 and 95 are examined. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/19/18, 4/20/20, 9/28/20, 11/18/20, 2/11/21 and 4/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	4. The Examiner suggests amending the claims so as to define each acronym upon its first use in the claims.


Claim Rejections - 35 USC § 112(a)
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a. Claims 75, 77-81, 83, 84, 86-92 94 and 95 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 75 is drawn to a method for producing a pharmaceutical composition comprising an isoform-specific TGFβ1 inhibitor, the method comprising the steps of: i) selecting an isoform-specific TGFβ1 inhibitor; ii) carrying out an in vivo efficacy study to assess therapeutic effectiveness of the isoform-specific TGFβ1 inhibitor in an animal model; iii) carrying out an in vivo safety study to assess toxicities of the isoform-specific TGFβ1 inhibitor in an animal model, wherein the in vivo safety study comprises evaluation of adverse effects selected from the group consisting of: cardiovascular toxicities, gastrointestinal toxicities, immune toxicities, bone/cartilage toxicities, reproductive toxicities, and renal toxicities; wherein, a dosage found to be therapeutically effective in step (ii) is within a dosage found to achieve safety determined in step (iii); 
	With respect to the limitations of independent claim 75, the claim recites a large and varied genus of isoform-specific TGFβ1 inhibitors.  The specification describes isoform-specific TGFβ1 inhibitors as including small molecules, and biologics (e.g. antibodies) (p.3) In view of the specification, the genus recited in independent claim 75 encompasses isoform-specific TGFβ1 inhibitors without adequate description.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the specification has not described the claimed genus in terms of complete or partial structure, chemical composition, or any structure-function correlation independent.  Furthermore, independent claim 75 does not recite or require any particular structure for the claimed isoform-specific TGFβ1 inhibitor, and thus the claims define the genus solely in terms of desired functional characteristics.  Specifically, the isoform-specific TGFβ1 inhibitor antibodies or antigen-binding fragments thereof, characterized in that they selectively inhibit the step of TGF.beta.1 activation in vivo but do not inhibit the step of TGF.beta.2 and/or TGF.beta.3 activation
In the instant case, the specification has not described this genus of isoform-specific TGFβ1inhibitors in terms of complete or partial structure, chemical properties, or structure-function correlation in such a way as to convey the salient structural features in 
	The specification does describe 2 antibodies, Ab1 and Ab2, which potentially represent a subgenus of the claimed genus of isoform-specific TGFβ1 inhibitors (see Table 5; p.58, which disclose the heavy and light chain CDR sequences for these antibodies).
The specification shows that antibodies Ab1 and Ab2 bind LTBP1-associated TGFβ1, LTBP2-associated TGFβ1, and GARP-associated TGFβ1 (i.e. latent TGFβ1), but did not bind TGFβ1, TGFβ2, or TGFβ3 that was not associated with LTBP1, LTBP3, or GARP (Tables 7-9).  The specification also shows that Ab1 and Ab2 inhibit GARP-proTGFβ1 and LRRC33-proTGFβ1 (Examples 3, 4 and 5).  
In view of this disclosure, one of ordinary skill would have understood that at the time of filing, the Applicants were in possession of 2 monoclonal antibodies which bind TGFβ1 (i.e. LTBP1- and/or LTBP3-associated TGFβ1) and immune cell-associated TGFβ1 (i.e. GARP-TGFβ1). 
 However, claims specifically requires the isoform-specific TGFβ1 inhibitor to be evaluated for an in vivo safety to assess toxicities of the isoform-specific TGFβ1 inhibitor in an animal model, wherein the in vivo safety study comprises evaluation of adverse 
With respect to the limitations of claims 77-81, 83-84, 86-92, 94 and 95 these claims limit the genus of TGFβ1 inhibitors to monoclonal antibodies.  Even if Applicants provided evidence that Ab1, and/or Ab2 meets the functional limitations of independent claim 75, they would only represent 2 members of a subgenus of TGFβ1 inhibitors, with no description of any other structure, or disclosed structure-function correlation, which would allow one of ordinary skill to envision other antibodies which are members of this subgenus.  Furthermore, claims 75, 77-81, 83, 84, 86-92, 94 and 95 recite additional functional characteristics of the subgenus of antibodies, but it is not apparent that any of Ab1 or Ab2 exhibit these characteristics, and the specification has not disclosed or described any correlation between these functions and the structure required for these functions.  For example, there is no examples of any antibodies which meet the limitations of independent claim 75 and which also do not inhibit TGFβ2 or TGFβ3 (claim 89), nor any description of the required structure to impart these characteristics.    It is also noted that the limitations in claim 77 has not been demonstrated because example 7 demonstrates a mouse model.  Furthermore, there is no described required structure for 
With respect to the limitations of claims 94 and 95, the claim specifically recite antibodies which comprises the CDR sequences of Ab1 and Ab2 (see Table 5). However, as discussed above, the specification has not adequately described the genus of isoform-specific TGFβ1 inhibitors encompassed by claim 75, and it is not apparent that the two disclosed antibodies, Ab1 and Ab2, meet the limitations of independent claim 75.  There is no disclosed correlation between any structure and these activities, and thus one of ordinary skill could not envision the genus of TGFβ1 inhibitors which mediate the functions recited in these claims.
In summary, the claims recite methods which comprise producing a pharmaceutical composition comprising an isoform-specific TGFβ1 inhibitor wherein the genus of isoform-specific TGFβ1 inhibitors has not been adequately described in the specification.  Other than reciting Ab1 and Ab2 antibodies, the claims do not require any particular structure and/or chemical composition of the claimed isoform-specific TGFβ1 inhibitor.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a functional requirement that the isoform-specific TGFβ1 inhibitor preferentially inhibits LTBP1- and/or LTBP3-

Claim Rejections - 35 USC § 112(b)
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.  Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites the method of claim 75, wherein in vivo safety studies were conducted evaluate adverse effects selected from cardiovascular toxicities, gastrointestinal toxicities, immune toxicities, bone/cartilage toxicities, reproductive toxicities, and renal toxicities depending on the dosage of isoform-specific TGFβ1 inhibitor.  However, it is not clear which effects are unwanted, and thus the metes and bounds of this limitation are not clear. Claims 77-81, 83, 84, 86-92 94 and 95 are rejected insofar as they are dependent on rejected claim 75.

Relevant Art Not relied upon for rejection
	It is noted that the claims are directed to administering a genus of TGFb1 inhibitors that has been claimed in terms of function, rather than any particular structure.  This manner of claiming precludes an effective search of the prior art, and while various TGFb1 inhibitors are known in the art, it is not clear that they possess functionality claimed herein.
For example, antibodies which bind TGF1 in association with LTBP proteins or GARP were known in the art as of the filing date of the instant invention.  For example, US 20170210798 (of record) to Schurpf et al discloses an antibody which binds a complex comprising GARP and TGF1 (see claim 48).  The ‘798 publication also discloses methods of making antibodies which bind to TGF1 in combination with GARP, LTBP1, or LTBP2 proteins (see paragraphs 0127 – 0205, see especially paragraph 0205).
	Similarly, US 20170073406, to Schurpf et al discloses the MAB246 and MAB2463 monoclonal antibodies bind preferentially bind TGF1 associated with LTBP protein compared to TGF1 associated with GARP, but that this binding activated TGF1, rather than inhibited TGF1 activity (see Examples 26-29; especially paragraphs 0713-0714).
	These disclosures appear to represent the closest prior art, as they disclose antibodies which bind TGF1 in associated with either LTBP or GARP, and the instant claims require administration of such antibodies.  However, neither the ‘798 nor the ‘406 publications teach antibodies which bind both ECM-associated TGF1 (i.e. TGF1 associated with LTBP1 or LTBP3) and immune-cell associated TGF1 (i.e. TGF1 associated with GARP or LRRC33), and neither publication teaches that these antibodies preferentially inhibit LTBP1- and/or LTBP3-associated TGF1 over GARP-associated TGF1, as required by the inhibitors of the instant invention.  Therefore, because the 1 inhibitor recited in claim 49 of the instant invention is novel and non-obvious, the claimed method of administering said inhibitor is also novel and non-obvious.
Conclusion
	7. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645